Citation Nr: 0916739	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  07-35 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
disabling for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In March 2009 the Veteran and the Veteran's Spouse testified 
at a Travel Board hearing before the undersigned Veterans Law 
Judge.  A transcript of this hearing is associated with the 
claims folder.

In a statement, dated in December 2008, the Veteran raised 
the issue of entitlement to total disability based on 
individual unemployability (TDIU).  As this matter is not 
currently developed or certified for appellate review, it is 
referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to an initial evaluation in 
excess of 30 percent disabling for PTSD.

The Veteran and the Veteran's Spouse, in their testimony 
before the undersigned Veterans Law Judge at a hearing held 
in March 2009, reported that the Veteran received treatment 
for his PTSD disability in the 1980's at the VA Medical 
Center (VAMC) in Orlando, Florida, and that he currently 
receives treatment every week for his PTSD disability at the 
VAMC in Tampa, Florida.  Review of the claims folder does not 
reveal any VA treatment records dated in the 1980's from the 
VAMC in Orlando, Florida, or any VA treatment records dated 
since March 2009 from the VAMC in Tampa, Florida.  The Board 
notes that VA is required to make reasonable efforts to help 
a claimant obtain records relevant to his claim, whether or 
not the records are in Federal custody.  See 38 U.S.C.A. 
§ 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2008).  
In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that VA has constructive notice of VA generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  Accordingly, 
the AMC should attempt to obtain the VA clinical records 
pertaining to the Veteran's treatment for PTSD from the VAMC 
in Orlando, Florida, dated in the 1980's, and from the VAMC 
in Tampa, Florida, dated since March 2009.

The most recent VA examination evaluating the Veteran's PTSD 
was performed in December 2006.  Since that time, the Veteran 
and the Veteran's Spouse, in their testimony before the 
undersigned Veterans Law Judge at a hearing held in March 
2009, reported that the Veteran's PTSD disability had become 
more severe since the prior VA medical examination.  As such, 
the Board has no discretion and must remand this matter to 
afford the Veteran an opportunity to undergo a 
contemporaneous VA examination to assess the current nature, 
extent and severity of his PTSD disability.  See Palczewski 
v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 
10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 
Fed. Reg. 43,186 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with 
the claims file VA treatment records 
pertaining to the Veteran from the VAMC 
in Orlando, Florida, dated in the 1980's, 
and from the VAMC in Tampa, Florida, 
dated since March 2009.  Any additional 
pertinent records identified by the 
Veteran during the course of the remand 
should also be obtained, following the 
receipt of any necessary authorizations 
from the Veteran, and associated with the 
claims file.

2.  After completion of the above, the 
Veteran should be afforded an appropriate 
VA examination to determine the nature, 
extent and severity of his posttraumatic 
stress disorder disability.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The examiner should note in 
the examination report that the claims 
folder and the remand have been reviewed.  
All indicated tests and studies should be 
performed.  The examiner should set forth 
the complete rationale for all opinions 
expressed and conclusions reached in a 
legible report.

3.  Thereafter, the AMC should 
readjudicate the Veteran's claim. If the 
benefit sought on appeal is not granted 
in full, the Veteran and his 
representative should be issued a 
supplemental statement of the case and 
provided an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




